SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT §240.13d-2 (Amendment No.) PERVASIP CORP. (Name of Issuer) COMMON STOCK, $.00 (Title of Class of Securities) (CUSIP Number) February 18, 2015 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: a. ⁭ Rule 13d-1(b) b. ■ Rule 13d-1(c) c. ⁭ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 715709200 Page2of 5 1.Name of Reporting Person EXO Opportunity Fund LLC 2.Check The Appropriate Box if a Member of a Group (a)[ ] (b)[ ] 3.SEC Use Only 4.Citizenship or Place of Organization Delaware Number of Shares 5.Sole Voting Power Beneficially Owned By Each Reporting Person With 6.Shared Voting Power None 7.Sole Dispositive Power 8.Shared Dispositive Power None 9. Aggregate Amount Beneficially Owned By Each Reporting Person 10. Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11. Percent of Class Represented By Amount in Row (9) 9.9% 12. Type of Reporting Person OO CUSIP No. 715709200 Page3 of 5 1.Name of Reporting Person Mary Carroll 2.Check The Appropriate Box if a Member of a Group (a)[ ] (b)[ ] 3.SEC Use Only 4.Citizenship or Place of Organization U.S.A. Number of Shares 5.Sole Voting Power Beneficially Owned By Each Reporting Person With 6.Shared Voting Power None 7.Sole Dispositive Power 8.Shared Dispositive Power None 9. Aggregate Amount Beneficially Owned By Each Reporting Person 10. Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11. Percent of Class Represented By Amount in Row (9) 9.9% 12. Type of Reporting Person IN CUSIP No. 715709200 Page4 of 5 ITEM1(a)NAME OF ISSUER: Pervasip Corp. 1(b)ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: 430 North Street, White Plains, NY 10605 ITEM2(a)NAME OF PERSON FILING: EXO Opportunity Fund LLC Mary Carroll is a Manager of EXO Opportunity Fund LLC 2(b)ADDRESS OF PRINCIPAL OFFICE OR, IF NONE, RESIDENCE: The address of the principal business office of each reporting person is: P.O. Box 1453 Wayne, NJ 07474 2(c)CITIZENSHIP: EXO Opportunity Fund LLC is a Delaware limited liability company. Mary Carroll is a citizen of the United States. 2(d)TITLE OF CLASS OF SECURITIES: Common Stock, $.001 par value 2(e) CUSIP NUMBER:091751107 ITEM3 IF THIS STATEMENT IS FILED PURSUANT TO §§240.13d-1(b) OR 240.13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c) (d) Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) An investment advisor in accordance with §240.13d-1(b)(1)(ii)(E); (f) An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J). (k) Group, in accordance with §240.13d-1(b)(1)(ii)(J). CUSIP No. 715709200 Page 5 of 5 ITEM 4.OWNERSHIP. The responses to Items 5 through 11 on the cover page of this filing are incorporated by reference. ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. Not Applicable. ITEM 6.OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not Applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not Applicable. ITEM 8.IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not Applicable. ITEM 9.NOTICE OF DISSOLUTION OF GROUP. Not Applicable. ITEM 10. CERTIFICATION By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participation in any transaction having that purpose or effect, other than activities solely in connection with a nomination under §240.14a-11. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: March 27, 2015 EXO Opportunity Fund LLC By: /s/ Mary Carroll Mary Carroll, Manager /s/ Mary Carroll Mary Carroll
